DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 November, 2021.
Applicant's election with traverse of Claims 1-19 in the reply filed on 18 November 2021 is acknowledged.  The traversal is on the ground(s) that would not be unduly burdensome for claim 20 to also be examined.  This is not found persuasive because inventions I and II are distinct inventions and there is a search burden. Specifically, inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In this case, the product as claimed can be used in a materially different process of using that product, such as: stamping or impressing a design or logo onto a cylindrical material. Additionally, there is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification, as noted in the restriction requirement; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as a combination and subcombination; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to differences between the combination and subcombination; 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 11 is objected to because of the following informalities:  
“a pressing machine” (Claim 1, line 8) should be “the pressing machine” for clarity since this part was previously referenced. 
“a workpiece” (Claim 11) should be “the workpiece” for consistency. 
 “at least one press jaw” (Claim 12) should be “at least one of the fixed press jaw and movable press jaw” for clarity. It is noted that is clear from the specification (see Para. [0051]) that the “at least one press jaw” is referring to one of the previously referenced press jaws as opposed to another press jaw. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2)
Referring to claim 1: Chadbourne discloses a tool head (14 Fig. 1; Colum 3, lines 35-37; Column 5, lines 23-26) for a pressing machine (10 Fig. 1) for plastically deforming a tubular workpiece (Chadbourne’s invention is described as a compression/ crimping tool Column 1, lines 61-66; see Non-Patent Literature), the tool head (14 Fig. 1) comprising: a base body (22 Fig. 1); a fixed press jaw (38 Fig. 1) which is arranged on the base body (22 Fig. 1); a linearly movable press jaw (20 Fig. 1; Column 3, lines 44-45);  a spring element (Column 3, lines 44-47); and a machine coupling for coupling the tool head to a pressing machine (C of Fig. 1 inserted below).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the combined references has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, e.g. for plastically deforming a tubular workpiece, for coupling the tool head to a pressing machine.
	
Chadbourne is silent on the element adapted to preload said movable press jaw against a workpiece without plastically deforming said workpiece. However, College (U.S. Patent No. 8,074,485 B2) in an analogous invention (14 Figs. 1 and 2), teaches a similar configuration spring element (the spring as described in Column 3, lines 44-47; Fig. 2; Columns 6-7, lines 66-5 of College) adapted to preload (Column 3, lines 45-47 of College) said a similar configuration movable press jaw (100 Fig. 2 of 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a spring element used to grip a workpiece of College since doing so would hold a workpiece with a light spring force (Column 7, lines 5-8 of College), therefore providing the benefit of reducing process time and complexity to the operation (Column 1, lines 60-61 of College).






    PNG
    media_image1.png
    659
    525
    media_image1.png
    Greyscale

Referring to claim 2: The combined references of Chadbourne and College teach the claimed invention wherein the base body is C-shaped (see shape of 22 Fig. 1 inserted below of Chadbourne).







    PNG
    media_image2.png
    686
    532
    media_image2.png
    Greyscale



Referring to claim 3: Chadbourne and College teach the claimed invention, wherein the movable press jaw (20 Fig. 1 of Chadbourne) can be moved by the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) from a first position into a second position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 4: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (38 and 20 Fig. 1 of Chadbourne) are completely opened in the first position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 5: Chadbourne teaches the claimed invention, wherein the tool head (14 Fig. 1 of Chadbourne) but is silent on the tool head comprising a locking device that is adapted to lock the movable press jaw. College, in an analogous invention, teaches a locking device (108 Fig. 2; Column 4, lines 52-55; Column 5, lines 34-37 of College) that is adapted to lock the movable press jaw (20 Fig. 1 of Chadbourne).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne with the teachings of College for the purpose of improving safety, as the operator’s fingers are not holding the work end while the main piston advances (Column 11, lines 9-12 of College).

Referring to claim 6: The combined references of Chadbourne and College teach the claimed invention, wherein the locking device (108 Fig. 2 of College) is adapted to lock the movable press jaw (20 Fig. 1 of Chadbourne) in the second position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 7: The combined references of Chadbourne and College teach the claimed invention, wherein the locking device (108 Fig. 2 of College) is adapted to release the movable press jaw (20 Fig. 1 of Chadbourne) so that the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) preloads (Column 6-7, lines 66-5 of College) the press jaws (38 and 20 Fig. 1 of Chadbourne) against the workpiece.


Referring to claim 8: The combined references of Chadbourne and College teach the claimed invention, wherein the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) is adapted to apply a pre-settable preload force (Column 7, lines 5-8 of College) to the workpiece by means of the movable press jaw (20 Fig. 1 of Chadbourne).

Referring to claim 9: The combined references of Chadbourne and College teach the claimed invention, wherein the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) however, does not disclose whether it is a spiral spring. College teaches a similar configuration with a spring that is specifically spiral (110 Fig. 2 inserted below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne with a spiral spring like that of College because doing so is known in the art for the purpose of having a reliable and compact mechanism. 

    PNG
    media_image3.png
    869
    569
    media_image3.png
    Greyscale




Referring to claim 12: The combined references of Chadbourne and College teach the claimed invention, wherein at least one press jaw (30 and 31 Fig. 1 of Chadbourne) is an exchangeable press jaw (Column 3, lines 53-57 of Chadbourne).

Referring to claim 13: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (30 and 31 Fig. 1 of Chadbourne) are arranged in the first position at least 6 mm apart from each other (Column 7, lines 39-46 of Chadbourne). 

Referring to claim 14: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (30 and 31 Fig. 1 of Chadbourne) are adapted to apply to the workpiece a pressing force of at least 2 kN (Column 4, lines 5-9; Column 4, lines 48-49 of Chadbourne).

Referring to claim 15: The combined references of Chadbourne and College teach the claimed invention, wherein the machine coupling (C of Fig. 1 inserted below of Chadbourne) is arranged such that the tool head (14 Fig. 1 of Chadbourne), however is silent on the tool head being able to be rotatably coupled to the pressing machine. College, in an analogous invention, teaches a tool head (14 Fig. 2 of College) which is able to be rotatably coupled to a pressing machine (Column 3 lines 62-64 of College).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a tool head which can be rotatably coupled to for the versatility of using the tool head on another type of actuating device or the tool head can be replaced with one of a different size or tool shape (Column 3, lines 35-39; Column 3, lines 57-61 of College)

    PNG
    media_image1.png
    659
    525
    media_image1.png
    Greyscale



    

Referring to claim 16: Chadbourne discloses a pressing machine (10 Fig. 1 of Chadbourne) for plastically deforming a tubular workpiece, the pressing machine comprising:
a handle (A Fig. 1 inserted below of Chadbourne);
a tool head (14 Fig. 1 of Chadbourne) receptacle;
a tool head (14 Fig. 1 of Chadbourne) receivable in the tool head receptacle, the tool head including:

a fixed press jaw (38 Fig. 1 of Chadbourne) which is arranged on the base body;
a linearly movable press jaw (20 Fig. 1 of Chadbourne); a spring element (Column 3, lines 44-47); and a machine coupling (C of Fig. 1 inserted below) for coupling the tool head to the pressing machine.
Chadbourne is silent on the element adapted to preload said movable press jaw against a workpiece without plastically deforming said workpiece. However, College (U.S. Patent No. 8,074,485 B2) in an analogous invention (14 Figs. 1 and 2), teaches a similar configuration spring element (The spring as described in Column 3, lines 44-47 of Chadbourne; Columns 6-7, lines 66-5 of College) adapted to preload (Column 3, lines 45-47 of College) said movable press jaw (20 Fig. 1 of Chadbourne) against a workpiece without plastically deforming said workpiece (Column 4, lines 44-52 of College). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a spring element used to grip a workpiece of College since doing so would hold a workpiece with a light spring force (Column 7, lines 5-8 of College), therefore providing the benefit of reducing process time and complexity to the operation (Column 1, lines 60-61 of College)


    PNG
    media_image4.png
    636
    662
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    659
    525
    media_image1.png
    Greyscale


Referring to claim 17: The combined references of Chadbourne and College teach the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) is a pipe pressing machine (Column 7, lines 46-47; Column 3, lines 28-30 of Chadbourne). 

Referring to claim 18: Chadbourne discloses the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) that appears to be manually operable (based on 18), but is silent about specifically being manually operable. College, in an analogous device, teaches a pressing machine (14 Figs. 1 and 2 of College) that is manually operable (Column 4, lines 26-35; Column 6, lines 24-27 of College).


Referring to claim 19: Chadbourne discloses the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) but is silent on comprising a drive and the drive is selected from an electric drive and a hydraulic drive. College, in an analogous device, teaches a pressing machine (14 Figs. 1 and 2 of College) which comprises a drive and the drive is selected from an electric drive and a hydraulic drive (Column 4, lines 22-25 of College).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to function with various types of drives as it is known in the art to promote versatility (Column 3, lines 37-39 of College).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2) as applied to claim 8 above, and further in view of Frenken (U.S. Patent No. 7,421,877 B2)
Referring to claim 10: The combined references of Chadbourne and College teach a compression tool which can be stopped as it abuts prior to crimping (Column 5, lines 44-48 of Chadbourne). College teaches a light holding spring force for holding a work piece prior to pressing (Column 4, lines 50-52 of College) and a gripping force which is a light spring force enough to hold the work piece in position (Column 7, lines 5-8), but is silent about the preload force in the range from 5 N to 50 N.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a preload force be much lower than the maximum pressing forces since doing so would allow for the workpiece to be held reliably in the pressing tool without being deformed (Column 3, lines 31-34 of Frenken). 
The combined references of Chadbourne, College, and Frenken are silent on specific range from 5 N to 50 N. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a preload force in the range of 5N to 50N since doing so would provide an adequate force to stably hold the work piece without causing damage by deformation as taught by the combined references. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2) as applied to claim 1 above, and further in view of Loncar et al. (U.S. Pub. No. 2015/0229091 A1, now U.S. Patent No. 9,979,151 B2)

Referring to claim 11: The combined references of Chadbourne and College are silent on the tool head further comprising a positioning aid in the form of a recess that is adapted to a workpiece to be pressed. Loncar et al. (U.S. Pub. No. 2015/0229091 A1, now U.S. Patent No. 9,979,151 B2), in an analogous invention teaches a tool head (Fig. 1 of Loncar et al.) which further comprises a positioning aid in the form of a recess (32 Fig. 1 of Loncar et al.) that is adapted to a workpiece to be pressed.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lapp (U.S. Patent No. 4,292,833 A), a tool for crimping electrical conduits with concavely shaped die.
Moffatt et al. (U.S. Patent No. 5,727,417 A), a portable battery powered hydraulic crimping tool.
Heskey et al. (U.S. Patent No. 6,446,482 B1), a portable battery-operated compression tool with a rapid advance actuator. 
Faucher et al. (U.S. Patent No. 6,619,101 B1), a c-shaped crimping tool with a lightweight structure for added portability.
Frenken (U.S. Patent No. 6,718,870 B1), a hand-held pressing tool with removable tool heads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/
Examiner, Art Unit 3723
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723